Citation Nr: 0207524	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  96-41 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder of the 
back, claimed as a residual of Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Joseph D. Messina, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from August 1967 to June 1986.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied the benefit sought 
on appeal.

The Board notes that this matter was previously before the 
Board and remanded in April 1999, for clarification of 
representation, and again in December 2000, for additional 
development.  In both of the foregoing Remands, the Board 
referred back to the RO an issue of entitlement to earlier 
effective date (prior to March 1, 1995) for an award of a 
total disability rating for individual unemployability, as a 
result of service-connected disabilities (TDIU).  Recently, 
in a January 2002 rating decision, the RO awarded an earlier 
effective date for TDIU such that the award was made 
effective from July 26, 1988.  In March 2002, the veteran's 
representative submitted to the Board a notice of 
disagreement (NOD) pertaining to the effective date of the 
TDIU award.  As the NOD was not received at the RO, the Board 
does not have jurisdiction over that issue, and it is 
referred back to the RO for appropriate action.  38 C.F.R. 
§ 20.300 (2001).  In addition to further disagreement with 
the effective date of the TDIU award, the veteran's 
representative raised several other issues, which are not 
presently before the Board.  Those issues are listed in the 
letter dated March 28, 2002, and generally pertain to 
calculation of the veteran's past awards.  They are also 
referred back to the RO for appropriate action.  


REMAND

This appeal arises out of the veteran's claim that he 
currently has a skin disorder, due to his exposure to Agent 
Orange while on active duty.  As noted in the Introduction to 
this decision, this matter was previously before the Board 
and remanded in April 1999, and in December 2000.  The 
December 2000 Board decision also denied several other 
issues, which are no longer on appeal.  The only remaining 
issue is the issue pertaining to service connection for a 
skin disorder.  The Board has reviewed the claims file, and 
is satisfied that the development requested in those remands 
has been completed.  See Stegall v. West, 11 Vet. App. 268 
(1998) (as a matter of law, a remand by the Board confers on 
the veteran the right to compliance with the remand orders).  
Nevertheless, a preliminary review of the claims file reveals 
that the case must again be remanded before the Board 
proceeds with appellate disposition, due to a recent hearing 
request.  

The record reflects that in July 1998, the veteran appeared 
at a hearing before the undersigned Member of the Board, at 
the RO.  Following that hearing, the case was remanded by the 
Board in April 1999, for clarification of representation.  
The RO verified that the representative listed on the cover 
page of this decision was the proper representative.  In June 
2000, the representative requested a new hearing before the 
Board to consider the issue of entitlement to an earlier 
effective date for an award of a total disability rating for 
individual unemployability.  In August 2000, the undersigned 
Member of the Board denied that request, as that issue had 
not been adjudicated by the RO, and was not properly before 
the Board for appellate consideration.  This hearing request 
was referred to the RO in the Board's December 2000 decision.

In December 2000, the veteran's claim for service connection 
for his skin disorder was remanded for a VA examination.  The 
examiner was specifically requested to provide an opinion as 
to the etiology of the veteran's skin disorder.  In a July 
2001 VA examination, the examiner diagnosed the veteran with 
acne on his back, as well as a sebaceous cyst on the 
veteran's left palm, right palm, and the back of his neck.  
The examiner opined that "[i]f there is any connection 
between his skin condition and agent orange exposure, it 
would be minimal."  

By RO letter dated February 14, 2002, the veteran and his 
representative were notified that the appeal was being 
returned to the Board for disposition.  They were further 
notified that any request for a hearing or to submit 
additional evidence should be mailed directly to the Board.  

In a March 2002 statement and an attached VA Form 9, received 
at the Board in April 2002, the veteran's representative 
requested an additional BVA hearing, to be held at a local VA 
office.  38 C.F.R. § 20.700.  The representative argued that 
the record supports service connection for a skin disorder, 
as directly due to Agent Orange exposure.  This request was 
submitted within 90 days following notification of 
certification and transfer of records to the Board.  
38 C.F.R. § 20.1304(a).  By letter dated in June 2002, the 
undersigned Member of the Board granted the veteran's motion 
for a travel Board hearing.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The veteran should be scheduled for a 
hearing before a Member of the Board at 
the RO in Pittsburgh, Pennsylvania, as 
soon as possible.  

The purpose of this REMAND is to comply with due process 
procedures.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the veteran until he is 
notified.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


